


Exhibit 10.55

 

FOURTH AMENDMENT

TO

REVOLVING CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT

 

Fourth Amendment to Revolving Credit Agreement and First Amendment to Security
Agreement dated as of April 22, 2002 (the “Fourth Amendment”), by and among
PEREGRINE SYSTEMS, INC., a Delaware corporation (the “Borrower”), FLEET NATIONAL
BANK and the other lending institutions listed on Schedule 1 to the Credit
Agreement (as hereinafter defined) (the “Lenders”), amending certain provisions
of (a) the Revolving Credit Agreement dated as of October 29, 2001 (as amended
and in effect from time to time, the “Credit Agreement”) by and among the
Borrower, the Lenders and FLEET NATIONAL BANK in its capacity as administrative
agent for the Lenders (the “Administrative Agent”); and (b) the Security
Agreement dated as of October 29, 2001 (as amended and in effect from time to
time, the “Security Agreement”) by and between the Borrower and the Agent. Terms
not otherwise defined herein which are defined in the Credit Agreement shall
have the same respective meanings herein as therein.

 

WHEREAS, the Borrower and the Lenders have agreed to modify certain terms and
conditions of the Credit Agreement and the Security Agreement as specifically
set forth in this Fourth Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.          Amendment to §l.l of the Credit Agreement.  Section 1.1 of the
Credit Agreement is hereby amended as follows:

 

(a)           The definition of “Applicable Margin” is hereby amended by
deleting the chart which appears in such definition in its entirety and
restating such chart as follows:

 

Level

 

Leverage Ratio

 

Base
Rate
Loans

 

Eurodollar
Rate Loans

 

Letter of
Credit
Fees

 

Commitment
Fee

 

IB

 

Greater than or equal to 4.00:1.00

 

1.25

%

3.50

%

1.00

%

.50

%

IA

 

Less than 4:00:1.00 but greater than or equal 3.00:1.00

 

0.75

%

3.00

%

1.00

%

.50

%

 

1

--------------------------------------------------------------------------------


 

I

 

Less than 3.00:1.00 but greater than or equal to 2.00:1.00

 

0

%

2.25

%

1.00

%

.50

%

II

 

Less than 2.00:1.00 but greater than or equal to 1.50:1.00

 

0

%

1.75

%

1.00

%

.50

%

III

 

Less than 1.50: 1.00 but greater than or equal to 1.00:1.00

 

0

%

1.50

%

1.00

%

.375

%

IV

 

Less than 1.00:1.00

 

0

%

1.25

%

1.00

%

.375

%

 

(b)           The definition of “Security Documents” is hereby amended by
inserting immediately after the words “the Stock Pledge Agreements” a comma and
the words “the Pledge Agreement”.

 

(c)           Section 1.1 of the Credit Agreement is further amended by
inserting the following definition in the appropriate alphabetical order:

 

Pledge Agreement.  The Pledge Agreement, dated or to be dated on or prior to
April 22, 2002, between the Borrower and the Administrative Agent and in form
and substance satisfactory to the Lenders and the Administrative Agent.

 

§2.          Amendment to §8 of the Credit Agreement.  Section 8 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 8.18 of the Credit Agreement is hereby amended by deleting
the words “by not later than one hundred sixty (160) days after the Closing
Date” which appear in the last sentence thereof and substituting in place
thereof the words “by not later than May 15, 2002”

 

(b)           Section 8.20 of the Credit Agreement is hereby amended by deleting
§8.20 in its entirety and restating it as follows:

 

8.20.       Pledge of Certain Cash Collateral.  The Borrower shall, by not later
than April 22, 2002 cash collateralize one hundred percent (100%) of the
Obligations (including, without limitation, the Maximum Drawing Amount of all
issued and outstanding Letters of Credit) and, in connection therewith shall
execute and deliver to the Administrative Agent the Pledge Agreement and such
other documentation as the Administrative Agent may reasonably request. In
addition, the Borrower hereby agrees that at no time shall the aggregate amount
of all cash collateral so pledged pursuant to hereto and pursuant to the Pledge
Agreement be in an amount which is less than one hundred percent (100%) of the
outstanding amount of the Obligations (including, without limitation, the
Maximum Drawing Amount of all issued and outstanding Letters of Credit).

 

2

--------------------------------------------------------------------------------


 

§3.          Amendment to §12 of the Credit Agreement.  Section 12 of the Credit
Agreement is hereby amended by inserting immediately after the text of §12.4 the
following:

 

12.5.  Delivery of Cash Collateral.  The Borrower shall have delivered to the
Administrative Agent cash collateral in an amount equal to one hundred percent
(100%) of the aggregate amount of any Revolving Credit Loan or Maximum Drawing
Amount of any Letter of Credit requested and shall provide the Administrative
Agent with evidence satisfactory to the Administrative Agent that after giving
effect to the making of such Revolving Credit Loan or issuance, extension or
renewal of such Letter of Credit, §8.20 hereof will be satisfied.

 

§4.          Amendment to Security Agreement.  The Security Agreement is hereby
amended by deleting the words “all (a) accounts and (b) all securities” which
appear in the first sentence of §2 thereof and substituting in place thereof the
words “all (a) accounts, (b) cash, securities and investment property in Account
No. PER23179 with the Administrative Agent and (c) all securities”.

 

§5.          Conditions to Effectiveness.  This Fourth Amendment shall not
become effective until the Administrative Agent receives the following:

 

(a)           a counterpart of this Fourth Amendment, executed by the Borrower,
each Guarantor and the Lenders; and

 

(b)           a counterpart of the Pledge Agreement, executed by the Borrower
and the Administrative Agent, together with evidence that the Borrower has
delivered to the Administrative Agent cash in a sufficient amount to cash
collateralize one hundred percent (100%) of the Obligations (including, without
limitation, the Maximum Drawing Amount of all issued and outstanding Letters of
Credit).

 

§6.          Representations and Warranties.  The Borrower hereby repeats, on
and as of the date hereof, each of the representations and warranties made by it
in §7 of the Credit Agreement (except to the extent of changes resulting from
transactions contemplated or permitted by this Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date and
except as to the representation made in §7.11 as it pertains to compliance with
certain of the covenants contained in §10 for the fiscal quarter ended March 31,
2002, provided nothing contained herein shall be construed as a waiver of any
such covenants), provided, that all references therein to the Credit Agreement
shall refer to such Credit Agreement as amended hereby.  In addition, the
Borrower hereby represents and warrants that the execution and delivery by the
Borrower of this Fourth Amendment and the performance by the Borrower of all of
its agreements and obligations under the Credit Agreement as amended hereby are
within the corporate authority of the Borrower and has been duly authorized by
all necessary corporate action on the part of the Borrower.

 

3

--------------------------------------------------------------------------------


 

§7.          Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Fourth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

 

§8.          No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the
Borrower, any Guarantor or any rights of the Administrative Agent or the Lenders
consequent thereon.

 

§9.          Counterparts.  This Fourth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§10.        Governing Law.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as a
document under seal as of the date first above written.

 

 

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Matt Gless

 

 

 

  Name: Matt Gless

 

 

  Title: CFO

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

By.

/s/ George A. Nicholson

 

 

 

  George A. Nicholson, Vice President

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ JAMES HEIM

 

 

 

  Name: JAMES HEIM

 

 

  Title: Vice President

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Kevin M. McMahon

 

 

 

  Name: Kevin M McMahon

 

 

  Title: managing Director

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Craig A. Nelson

 

 

 

  Name: CRAIG A NELSON

 

 

  Title: Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Julien Michaels

 

 

 

  Name: JULIEN MICHAEIS

 

 

  Title: VICE PRESIDENT

 

5

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Ed Ko fman

 

 

 

  Name: Ed Ko fman

 

 

  Title: Director

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

By:

/s/ Jean Plassard

/s/ James F.McCann

 

 

 

  Name:

 

 

  Title:

 

6

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors hereby acknowledges and consents to the
foregoing Fourth Amendment as of March 25, 2002, and agrees that the applicable
Guaranty from such Guarantor dated as of October 29, 2001, December 20, 2001 and
December 24, 2001, as applicable, in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders and all other Loan Documents
to which each of the Guarantors are a party remain in full force and effect, and
each of the Guarantors confirms and ratifies all of its obligations thereunder.

 

 

PEREGRINE REMEDY, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

TELCO RESEARCH CORPORATION

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

HARBINGER HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

PEREGRINE E-MARKETS, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

PEREGRINE DIAMOND, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

7

--------------------------------------------------------------------------------


 

 

 

 

PEREGRINE CONNECTIVITY, INC..

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

PEREGRINE ONTARIO BLUE JAYS, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

PEREGRINE CALIFORNIA PADRES, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

BALLGAME ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

OCTOBER ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

 

 

PEREGRINE BODHA, INC.

 

 

 

 

 

By:

/s/ Eric P. Deller

 

 

 

  Name:

Eric P. Deller

 

 

  Title:

Secretary

 

8

--------------------------------------------------------------------------------
